Ehrlich, C. J.
The two cases are alike, except in one respect: In one there is a counter-claim, and in the other none. The actions are on notes ■delivered to the Homestead Bank for advances made to complete certain buildings. Consideration having been advanced on the notes, they became negotiable property, and as such transferable'by delivery. They were so transferred to the plaintiff, presumably for value and before maturity, and the plaintiff became entitled to recover on them. The matters pleaded in defense, •and attempted to be proved, whether regarded as an agreement to renew the notes, (1 City Ct. It. 264,) or as an agreement by the bank to loan additional moneys, constituted neither a defense nor counter-claim to the notes in suit; and the verdicts ordered in favor of the plaintiffs were rightly directed, and •the judgments entered on them must be affirmed, with costs.